Citation Nr: 0816122	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Altman & Somers, LLC


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1943 to November 
1946.  He died in June 1998.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.      

The Board issued a decision in August 2000 that denied the 
benefits sought on appeal.  The appellant appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court, in a Memorandum Decision issued in March 
2001, vacated the August 2000 Board decision and remanded the 
matter to the Board.  In April 2002, the Board issued a 
decision that again denied the appellant's claim.  The Court, 
in a Memorandum Decision issued in February 2003, vacated and 
remanded the Board's decision again.  Subsequently, in August 
2003, the Board remanded the case for development consistent 
with the Court's order.  

The case was again returned to the Board.  In January 2005, 
the Board again denied the veteran's claim.  The veteran 
again appealed the decision to the Court.  In December 2006, 
the Court again remanded this matter to the Board.  The Court 
requested further development with regard to the appellant's 
claim.  In response, the Board remanded this matter to the RO 
in November 2007.      


FINDING OF FACT

The reason or reasons that led to the veteran's fall on May 
28, 1998, are unknown
.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran underwent VA medical treatment in May 1998.  He 
died in June 1998.  The appellant maintains that faulty VA 
hospitalization in May 1998 caused  the veteran's death.  
Based on this assertion, she has claimed entitlement to DIC 
benefits under 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  See also 38 C.F.R. § 3.358 (2007).  In 
relevant part, the statute further states that compensation 
shall be awarded where the proximate cause of the disability 
or death was VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing care.  Id.  

The VA Office of the General Counsel has addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151 
apply to disabilities incurred during hospitalization but 
which are unrelated to a program of medical treatment, such 
as falls.  It was held that compensation for injuries 
suffered "as the result of . . . hospitalization" is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  VAOPGCPREC 7-97 (Jan. 29, 1997).  VA's 
General Counsel has found that an injury should be considered 
to have resulted from hospitalization when the claimant fell 
due to some unique feature of the hospital premises, which 
created a zone of danger out of which the injury arose.  
VAOPGCPREC 7-97.  However, a fall due solely to a veteran's 
inadvertence, want of care, or pre-existing disability 
generally is not said to result from VA hospitalization.

The General Counsel Opinion further indicates that it may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.  The General Counsel stated that, 
for purposes of 38 U.S.C.A. § 1151, when the cause of a fall 
during VA hospitalization cannot be determined, the benefit-
of-the-doubt doctrine in 38 U.S.C.A. § 5107(b) may militate 
in favor of a conclusion that the fall was attributable to 
the circumstances or conditions of hospitalization.  Id.  

As background in this matter, the Board notes that the 
veteran had been diagnosed with many serious disorders prior 
to his VA hospitalization on May 23, 1998.  At that time, the 
veteran had alcoholic cirrhosis, coronary artery disease, 
myocardial infarction, chronic obstructive pulmonary disease, 
chronic renal insufficiency, right eye blindness, partial 
gastrectomy/vagotomy, and mesocaval shunt for portal 
hypertensive bleeding.  

Upon admission, the veteran was noted as a "fall risk" and 
as "unstable" with "poor safety awareness."  During the 
afternoon of May 28, 1998, hospital personnel found the 
veteran on the floor complaining of hip pain.  Subsequent x-
rays indicated a fracture of the left hip.  On June 2, 1998, 
the veteran underwent left hip surgery.  On June 6, 1998, the 
veteran died.       

It was soon thereafter that the appellant claimed entitlement 
to DIC benefits under 38 U.S.C.A. § 1151.  

In addressing the appellant's claim, the Board must address 
two central questions - first, did the veteran's fall from 
bed relate to a cause of his death?  And second, if the fall 
did relate to a cause of his death, did the fall result from 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault?  See 38 U.S.C.A. 
§ 1151.  

The Board has reviewed the medical evidence of record.  The 
Board finds that the record does not preponderate against the 
appellant's claim that the veteran's fall and subsequent 
surgery related to his death.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But the record does preponderate against 
the appellant's claim that the veteran's fall was a result of 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  See 38 U.S.C.A. 
§ 1151.    

Regarding the question of causation, the Board has reviewed 
the hospital treatment records, and has reviewed the two 
specialists' opinions of record - one from a June 2004 VA 
compensation examiner, and another from an August 2007 
Independent Medical Expert (IME) solicited by the Board.  
Based on this evidence, the record is not clear whether the 
veteran's fall, or resulting injury, related to his death.   

The VA examiner found that the veteran's fall from bed led to 
his left hip fracture.  And the VA examiner found that 
subsequent surgery for the left hip fracture related to the 
veteran's death.  But the IME stated that, due to the absence 
of certain evidence in the record, he was unable to 
"determine if the fall and subsequent hip surgery" related 
to the veteran's death.  

Parenthetically, the Board notes that the veteran's death 
certificate supports the notion of causation here - it states 
that bleeding esophageal varices and hepatic cirrhosis were 
primary causes of death, while fracture of the femur was a 
"significant condition" contributing to death.  Based on 
this document, and on the two medical opinions, the Board 
finds that the evidence of record does not preponderate 
against the appellant's claim that the veteran's fall and 
injury related to his death.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim for benefits the 
evidence must preponderate against that claim).    

However, the record does not indicate that VA medical 
personnel were wrongful in the events leading up to the 
veteran's fall from his bed.  

The June 2004 VA examiner stated that he found "no specific 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the hospital or those who attended the veteran."  The Board 
notes that, in its December 2006 remand to the Board, the 
Court found the June 2004 examiner's opinion inadequate 
because the opinion did not detail the standard of care that 
pertains in this matter.  In its remand, the Court noted that 
neither the June 2004 VA examiner, nor other evidence of 
record, detailed at that time what specifically was expected 
of VA medical personnel with regard to the care of an 
individual such as the veteran.     

In August 2007, the Board responded to the Court's remand by 
seeking additional medical opinion from the IME.  In order to 
establish an evidentiary foundation for any opinion regarding 
negligence, the Board sought details regarding the issue of 
what the standard of care should have been in this matter.  
The IME responded that, "from the material [he] was given, 
there does not appear to be carelessness or negligence" by 
the VA staff.  But the IME also stated, "I do not know what 
the standard protocol at that time in that hospital was for 
fall precautions."  The IME proceeded to state that he was 
unable to find any documentation showing whether or not 
requisite precautions were "in place."  He stated 
ultimately that, "I am not able to determine if there was 
negligence." 

In the November 2007 Board remand seeking further 
development, the Board again sought particularized 
information regarding the relevant standard of care in 1998.  
But such information was not uncovered - only standards of 
care dated in July 2006 were uncovered.     

In short, the record continues to lack evidence showing that 
the veteran's fall was a result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  See 38 U.S.C.A. § 1151.  Despite 
the substantial development that has been achieved in this 
matter, the record has no evidence supporting the appellant's 
contention of VA fault in its treatment of the veteran.  
Indeed, there is no basis in the record to conclude that the 
veteran's hospitalization created a "zone of danger" out of 
which his hip injury occurred.  Rather, the record indicates 
that the accident that related to the veteran's death was 
merely incurred coincident with, and during, the veteran's 
hospitalization.  VAOPGCPREC 7-97.

As such, the preponderance of the evidence is against the 
appellant's claim.  See Alemany, supra.  As the preponderance 
of the evidence is against the appellant's claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the statements of the appellant and her representatives in 
this matter.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
appellant's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151 is denied.   



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


